Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 has been amended; Claims 5-8 are withdrawn from consideration as non-elected claims, claims 1-4 remain for examination, wherein claim 1 is independent claim.

Previous Rejections/Objections
Previous objection of Claim 1 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/7/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao Yuga et al (JP 2015086403 A, listed in IDS filed on 6/18/2020, with on-line translation, thereafter JP’403).
JP’403 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 4/7/2022.
Regarding the amended features in the instant claim 1, which do not change the scope to the instant claim.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable Ibano et al (EP 3130687 A1, thereafter EP’687).
EP’687 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 4/7/2022.
Regarding the amended features in the instant claim 1, which do not change the scope to the instant claim.

Notes: WO 2015/156179 A1 (corresponding to EP 3130687 A1), which is cited as a reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4 have been considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:
1, None of the applied reference(s), Masao Yuga et al (JP’403) or Ibano et al (EP’687), teach or suggest a low temperature steel material having excellent welding-portion toughness, comprised the recited components since the recorded prior art(s) do not specify Ti/N ratio, which related to the claimed properties. 
2, The examples #I disclosed by Yuga et al (JP’403) has C, Cr contents outside the claimed ranges, and including Cu and Ca, which are not included in the claimed composition.
3, The examples #4 disclosed by Ibano et al (EP’687) has C, Cr contents outside the claimed ranges, and including Cu, which are not included in the claimed composition.
In response
Regarding the argument 1, Firstly, as discussed in the rejections in the previous office action dated 4/7/2022, the examples #I disclosed by Yuga et al (JP’403) disclosed Ti and N with 4, and the examples #4 disclosed by Ibano et al (EP’687) disclosed Ti and N with 2.9, which reads on the claimed Ti/N range of 2.5-4 as claimed in the instant claim 1. Secondly, Yuga et al (JP’403 and/or Ibano et al (EP’687) not only teach all of the essential alloy composition ranges overlapping the claimed alloy composition ranges, but also teach same grain size, same heat input (EP’687), same impact toughness (JP’403). Finally, although the cited examples of Yuga et al (JP’403) and/or Ibano et al (EP’687) have some element ranges (C and/or Cr) outside the claimed ranges, but as pointed out in the rejection for the instant claims in the previous office action dated 4/7/2022,  Yuga et al (JP’403) and/or Ibano et al (EP’687) teaches C and/or Cr can be adjusted in ranges overlapping the claimed ranges. MPEP 2144 05 I. 
Regarding the argument 2, there is no limitation in the instant claims to exclude additional element(s), for example Cu and/or Ca, in the claimed alloy and there is no evidence to show the criticality of the claimed alloy composition ranges for examples C and Cr in term of the claimed properties.
Regarding the argument 3, there is no limitation in the instant claims to exclude additional element(s), for example Cu, in the claimed alloy. And there is no evidence to show the criticality of the claimed alloy composition ranges for examples C and Cr in term of the claimed properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734